UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7642



ESTEBAN GARCIA,

                                              Plaintiff - Appellant,

          versus


WARDEN BROOKS, Medical Administrator; MS
MENDOZA, FCI Petersburg; DOCTOR ALLEN, FCI
Petersburg,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-133-2)


Submitted:   February 25, 2005            Decided:   March 18, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Esteban Garcia, Appellant Pro Se.       Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Esteban Garcia appeals the district court’s order denying

relief on his Bivens* complaint.             We have reviewed the record and

find no reversible error.          Accordingly, we affirm for the reasons

stated by the district court. See Garcia v. Brooks, No. CA-04-133-

2   (E.D.   Va.     Sept.   27,   2004).       We    deny    Garcia’s    motion   for

appointment of counsel and dispense with oral argument because the

facts     and    legal   contentions   are     adequately      presented    in    the

materials       before   the   court   and     argument      would   not   aid    the

decisional process.



                                                                           AFFIRMED




      *
      Bivens v. Six Unknown Named                   Agents   of   Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).

                                       - 2 -